

116 HR 4297 IH: Enhance Access To SNAP Act of 2019
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4297IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Gomez (for himself, Mr. Aguilar, Ms. Bass, Mr. Blumenauer, Mr. Carbajal, Mr. Cárdenas, Mr. Castro of Texas, Mr. Cisneros, Mr. Correa, Mr. Costa, Mr. Cox of California, Mr. Danny K. Davis of Illinois, Ms. DeLauro, Mr. Gallego, Mr. García of Illinois, Mr. Gonzalez of Texas, Ms. Haaland, Mr. Harder of California, Ms. Hill of California, Mr. Kennedy, Ms. Lee of California, Mr. Ted Lieu of California, Ms. Matsui, Mr. McGovern, Ms. Moore, Mrs. Napolitano, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pallone, Mr. Peterson, Mr. Pocan, Mr. Rouda, Ms. Roybal-Allard, Ms. Schakowsky, Mr. Soto, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Mr. Vela, Ms. Sánchez, Mrs. Torres of California, Mr. Schiff, Mr. Khanna, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to treat attendance at an institution of higher
			 education the same as work for the purpose of determining eligibility to
			 participate in the supplemental nutrition assistance program.
	
 1.Short titleThis Act may be cited as the Enhance Access To SNAP Act of 2019 or EATS Act of 2019. 2.AmendmentsSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015) is amended—
 (1)in subsection (e)(4) by striking employed and inserting attending an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or employed, in the aggregate,; and
 (2)in subsection (o)(2)(A) by striking work and inserting attending an institution of higher education (as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)) or work, in the aggregate,.
 3.Effective dateThis Act shall take effect on January 2, 2020. 